CLARar, O. J.,
concurring: The practice has been too long and too' well settled to> be now questioned that “prayers for instructions must be asked at the close of the evidence. They *99can be .asked afterwards only by leave of the Court.” Powell v. Railroad, 68 N. C., 395; Davis v. Council, 92 N. C., 725 ; State v. Rowe, 98 N. C., 629 ; Taylor v. Plummer, 105 N. C., 56; Marsh v. Richardson, 106 N. C., 548; Grubbs v. Ins. Co., 108 N. C., 472; Posey v. Patton, 109 N. C., 455; Blackburn v. Fair, id., 465; Merrell v. Whitmire, 110 N. C., 367; Ward v. Railroad, 112 N. C., 168; Lullrell v. Martin, id., 594; Marshall v. Stine, id., 697; Shober v. Wheeler, 113 N. C., 370; State v. Hairston, 121 N. C., 579 ; and there are a great many others. Independent even of any statute, this requirement is too fair and necessary to prevent the Judge being taken unawares by skilfully drawn prayers, or unskilful ones, handed up to him too late to be thoroughly considered. He ought to have the same time for considering prayers offered under Code, sec. 415, Rev., 538, as in preparing his written charge when requested under Code, sec. 414, Rev., 536, i. e., the whole time taken by counsel in argument.
I do not understand the opinion in this case to call in question this long-settled and commendable practice, but merely to hold that when the Court takes a recess immediately at the close of the evidence, the prayers will be offered in time if asked before argument begins after the reassembling of the Court. This is a reasonable construction and is the only matter directly before us upon the exception in this case for refusal of the prayers offered by the appellant.